      Case 1:98-cv-02636-LAP Document 306 Filed 03/01/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISSION,

                    Plaintiff,               98 Civ. 02636 (LAP)

 -against-                                           ORDER

GEORGE WALLACE STEWART, ET AL.,

                    Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

     Defendant Allen Gottlieb moves this court temporarily to

lift its March 31, 2010 Order ("Order")      [dkt. no. 106] barring

him from filing any additional papers in the instant matter.

     For the reasons discussed below, the motion is denied.

                            LEGAL STANDARD

     "District courts have the power and the obligation to

protect the public and the efficient administration of justice

from individuals who have a      'history of litigation entailing

vexation, harassment and needless expense to other parties' and

'an unnecessary burden on the courts and their supporting

personnel.'"   Lau v. Meddaugh, 229 F.3d 121, 123 (2d Cir. 2000)

(quoting In re Martin-Trigona, 737 F.2d 1254, 1262 (2d Cir.

1984)).   Accordingly, a court may impose a filing injunction on

a litigant who has "'abuse[d] the process of the Courts to

harass and annoy others with meritless, frivolous, vexatious or


                                    1
       Case 1:98-cv-02636-LAP Document 306 Filed 03/01/19 Page 2 of 4



repetitive proceedings.'"      Lau, 229 F.3d at 123 (quoting In re

Hartford Textile Corp., 659 F.2d 299, 305 (2d Cir. 1981).           The

Court must consider the following factors to determine whether a

filing injunction is warranted:

     (1) the litigant's history of litigation and in
     particular whether it entailed vexatious, harassing or
     duplicative lawsuits; (2) the litigant's motive in
     pursuing the litigation, e.g., does the litigant have
     an objective good faith expectation of prevailing?;
     (3) whether the litigant is represented by counsel;
     (4) whether the litigant has caused needless expense
     to the parties or has posed an unnecessary burden on
     the courts and their personnel; and (5) whether other
     sanctions would be adequate to protect the courts and
     other parties.

Safir v. U.S. Lines, Inc., 792 F.2d 19, 24 (1986).

                                DISCUSSION

     Consideration of these factors weighs against the Court

lifting the prior injunction.

     With respect to the first factor, this Court previously

concluded that Defendant's filings were "repeated" and

"disjointed" and that Defendant had "no objective good-faith

belief that he might prevail."       (Order at 4).    There is nothing

to indicate that this has changed.       In 2017, Defendant filed a

complaint in the Southern District of Florida under Federal Rule

60(d) (1).   That complaint was dismissed, and the dismissal

upheld on appeal.    Gottlieb v. SEC, 17-CV-21669, at 3 (S.D. Fla.

June 14, 2017) aff'd Gottlieb v. SEC, 17-13138 (11th Cir. July

23, 2018).   The Florida district court said that the arguments

                                     2
       Case 1:98-cv-02636-LAP Document 306 Filed 03/01/19 Page 3 of 4



put forward by Defendant were "simply attempts to relitigate the

matters in the previous proceeding."          Gottlieb v. SEC, 17-CV-

21669, at 3 (S.D. Fla. June 14, 2017).         The Eleventh Circuit

described Defendant's amended complaint as "a rambling list of

facts, accusations, and conclusory assertions."          Gottlieb v.

SEC, 17-CV-21669, at 3 (11th Cir. July 23, 2018).

      On the second factor,     Defendant's only motive in these

repetitive filings is to avoid judgment.         As set out in the

SEC's papers, Defendant's more recent lack of good faith in the

discovery process and scheduling of depositions further attests

to this fact.      (U.S. Securities and Exchange Commission's

Response In Opposition to Defendant's Motion, dated Feb. 4, 2019

[ dkt . no. 3 0 3] , at 5) .

     Among other things, despite promises to produce, the

Commission has only received one of three sets of documents in

response to its February 2018 document request.          (Id. )

Defendant does not contest these facts.

      The third factor, Defendant's prose status, would normally

militate against an injunction.          However, this Court has ruled

already that "Gottlieb's status does not excuse his vexatious

filings."     (Order at 4).    Nothing has changed with respect to

this factor because the vexatious filings have continued.

      On the fourth factor, this Court has previously noted that

the aforementioned "repeated, disjointed filings" are a burden

                                     3
         Case 1:98-cv-02636-LAP Document 306 Filed 03/01/19 Page 4 of 4



to the SEC and this Court.         (Id.)   This is an understatement,

exemplified by Defendant's 125-paragraph, 15-page, single-spaced

reply [dkt. no. 305].

     Finally, given the length of time this judgment has been

evaded and the considerable cost in pursuing it, this Order is

necessary to protect both this Court and the SEC.

     In sum, all of the Safir factors counsel against lifting

the filing bar.      Safir, supra, 792 F.2d 24.       Defendant's only

motive is to avoid the judgment, and his filings have been

incredibly vexatious, especially his action against the SEC

lawyers.     He taxes the resources of the Court and the SEC by

relitigating issues ad infinitum.

                                  CONCLUSION

     For the reasons stated above, Defendant's motion [dkt. no.

301] is denied.      The Clerk of Court shall terminate the motion

and mail a copy of this order to Defendant.

     SO ORDERED.

Dated:       New York, New York
             March .1.  2019


                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       4
